Name: 2007/47/EC: Decision of the European Central Bank of 18Ã December 2006 laying down the measures necessary for the paying-up of the European Central Bank's capital by the non-participating national central banks ( ECB/2006/26 )
 Type: Decision
 Subject Matter: monetary economics;  EU finance;  monetary relations;  EU institutions and European civil service;  financial institutions and credit
 Date Published: 2007-01-31

 31.1.2007 EN Official Journal of the European Union L 24/15 DECISION OF THE EUROPEAN CENTRAL BANK of 18 December 2006 laying down the measures necessary for the paying-up of the European Central Bank's capital by the non-participating national central banks (ECB/2006/26) (2007/47/EC) THE GENERAL COUNCIL OF THE EUROPEAN CENTRAL BANK, Having regard to the Statute of the European System of Central Banks and of the European Central Bank, and in particular Article 48 thereof, Whereas: (1) Decision ECB/2004/10 of 23 April 2004 laying down the measures necessary for the paying-up of the European Central Bank's capital by the non-participating national central banks (1), determined the percentage of the subscription to the European Central Bank's (ECB's) capital which the national central banks (NCBs) of the Member States that would not have adopted the euro on 1 May 2004 were under an obligation to pay up on 1 May 2004 as a contribution to the ECB's operational costs. (2) In view of the accession of Bulgaria and Romania to the European Union and their respective NCBs joining the European System of Central Banks (ESCB) on 1 January 2007, Decision ECB/2006/21 of 15 December 2006 on the national central banks percentage shares in the key for subscription to the European Central Bank's capital (2) establishes with effect from 1 January 2007 the new weightings assigned to each NCB that will be a member of the ESCB on 1 January 2007 in the key for subscription to the ECB's expanded capital (hereinafter the capital key weightings and the capital key respectively). (3) The ECB's subscribed capital will be EUR 5 760 652 402,58 with effect from 1 January 2007. (4) The expanded capital key requires the adoption of a new ECB decision repealing Decision ECB/2004/10 with effect from 1 January 2007 and determining the percentage of the ECB's subscribed capital which the NCBs of the Member States that will not have adopted the euro by 1 January 2007 (hereinafter the non-participating NCBs) are under an obligation to pay up with effect from 1 January 2007. (5) In view of Articles 3.5 and 6.6 of the Rules of Procedure of the General Council of the European Central Bank, the Governors of the Bulgarian National Bank and Banca NaÃ £ionalÃ  a RomÃ ¢niei have had the opportunity to submit observations regarding this Decision prior to its adoption, HAS DECIDED AS FOLLOWS: Article 1 Extent and form of paid-up capital Each non-participating NCB shall pay up 7 % of its subscription to the ECB's capital with effect from 1 January 2007. Taking into account the capital key weightings described in Article 2 of Decision ECB/2006/21, each non-participating NCB shall pay up with effect from 1 January 2007 the amount shown next to its name in the following table: Non-participating NCB (EUR) Bulgarian National Bank 3 561 868,99 Ã eskÃ ¡ nÃ ¡rodnÃ ­ banka 5 597 049,87 Danmarks Nationalbank 6 104 332,92 Eesti Pank 686 727,37 Central Bank of Cyprus 503 653,84 Latvijas Banka 1 134 330,06 Lietuvos bankas 1 684 760,40 Magyar Nemzeti Bank 5 299 051,33 Central Bank of Malta 250 818,81 Narodowy Bank Polski 19 657 419,83 Banca NaÃ £ionalÃ  a RomÃ ¢niei 10 156 951,89 NÃ ¡rodnÃ ¡ banka Slovenska 2 727 956,95 Sveriges Riksbank 9 400 866,26 Bank of England 56 187 041,67 Article 2 Adjustment of the paid-up capital 1. Given that each non-participating NCB, with the exception of the Bulgarian National Bank and Banca NaÃ £ionalÃ  a RomÃ ¢niei, has already paid up 7 % of its share in the ECB's subscribed capital as applicable until 31 December 2006 under Decision ECB/2004/10, each of them, with the exception of the Bulgarian National Bank and Banca NaÃ £ionalÃ  a RomÃ ¢niei, shall either transfer an additional amount to the ECB, or receive an amount back from the ECB, as appropriate, in order to arrive at the amounts shown in the table in Article 1. 2. The Bulgarian National Bank and Banca NaÃ £ionalÃ  a RomÃ ¢niei shall transfer to the ECB the amount shown next to their names in the table in Article 1. 3. All transfers pursuant to this Article shall be made in accordance with Decision ECB/2006/23 of 15 December 2006 laying down the terms and conditions for transfers of the European Central Bank's capital shares between the national central banks and for the adjustment of the paid-up capital (3). Article 3 Final provisions 1. This Decision shall enter into force on 1 January 2007. 2. Decision ECB/2004/10 is hereby repealed with effect from 1 January 2007. 3. References to Decision ECB/2004/10 shall be construed as references to this Decision. Done at Frankfurt am Main, 18 December 2006. The President of the ECB Jean-Claude TRICHET (1) OJ L 205, 9.6.2004, p. 19. (2) See page 1 of this Official Journal. (3) See page 5 of this Official Journal.